NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THI+RD CIRCUIT
                           ___________

                               No. 13-4043
                               ___________

                          CYRUS R. SANDERS,
                                         Appellant

                                     v.

        EMANUEL ROSE, Dauphin County Prison Officer; LT. HEWITT;
 COUNSELOR JILL, P-Unit; WARDEN DEROSE; DAUPHIN COUNTY PRISON;
    UNKNOWN OFFICERS; TANYA BRYANT, DAUPHIN COUNTY PRISON
OFFICER; CRIEGHTON, DAUPHIN COUNTY PRISON OFFICER; LT. CARNAZZO;
  MAJOR STEWART; UNKNOWN INTAKE COUNSELORS; CONNIE OROSZ;
  UNKNOWN MAILROOM AND LAW LIBRARY STAFF; FRANK J. LAVERY;
  WILLIAM TULLY; DAUPHIN COUNTY PRISON BOARD; JEFFREY HASTE;
    DAUPHIN COUNTY COMMISSIONERS OFFICE; C.O. JOANN CRYDER;
                       THRONE; JILL CUFFARO
                ____________________________________

               On Appeal from the United States District Court
                   for the Middle District of Pennsylvania
                    (D.C. Civil Action No. 10-cv-01241)
                  District Judge: Honorable Yvette Kane
                ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                               August 19, 2014
         Before: FISHER, VANASKIE and ALDISERT, Circuit Judges

                      (Opinion filed: August 21, 2014)

                               ___________

                                OPINION
                               ___________
                                     1
PER CURIAM

       Cyrus R. Sanders appeals from an order of the United States District Court for the

Middle District of Pennsylvania, which dismissed his civil rights complaint. For the

reasons that follow, we will affirm the District Court’s judgment in part, vacate it in part,

and remand for further proceedings.

                                              I.

       Sanders filed a complaint in the District Court alleging that the prison denied him

access to the courts, interfered with his mail, used excessive force, and conducted

inadequate misconduct proceedings. All allegations stemmed from incidents occurring

from October through December of 2009 when he was incarcerated as a pretrial detainee

at Dauphin County Prison. On screening, the District Court determined that with respect

to some of the claims, Sanders had failed to associate a particular named defendant with a

particular violation, and that some of the claims “involve[d] completely separate

incidents and different Defendants,” in violation of Rule 20 of the Federal Rules of Civil

Procedure. Dkt. 11 at 2-3. The Court also informed Sanders that his complaint violated

Rule 8 of the Federal Rules of Civil Procedure, noting that it requires averments to be

“simple, concise, and direct.” The Court afforded Sanders 14 days in which to file an

amended complaint that “must comply with Fed. R. Civ. P. 8 and Fed. R. Civ. P. 20.”

Dkt. 11 at 5. The order further provided that if the amended complaint complied with

Rule 8, but not with Rule 20, “the Court will dismiss all but the first count of the

                                              2
amended complaint.” Id.

       Sanders filed a new complaint, adding a few parties and dividing the allegations

into separate counts. The Court stated:

       [I]t is clear that Sanders again violates Rule 20(a) and files a complaint that
       alleges many claims that are completely unrelated and do not arise out of
       the same transaction or occurrence or series of transactions or occurrences.
       Furthermore, the claims do not all involve an issue of law or fact common
       to all defendants. In fact, Sanders basically resubmits his original
       complaint but this time divides it into Counts and labels each cause of
       action. For these reasons, the Court will strike all but the first count of the
       amended complaint (“Denial of Law Library and Access to the Courts”),
       and address Defendants’ motion to dismiss with respect to this count.

Dkt. 63 at 7. The District Court then found that Count One, the access to the courts

claim, should be dismissed for failure to state a claim, because Sanders had not alleged

that the lost appeal he claimed in that count involved a nonfrivolous claim. The Court

gave Sanders another opportunity to file an amended complaint “limited solely to the

access to the courts claim.” Dkt. 63 at 12. Sanders filed a motion for reconsideration of

that order, which was denied. Dkt. 64, 85.

       Sanders filed another amended complaint, again raising all of the allegations from

the first complaint. Again, the Court struck all but Count One because Sanders had

improperly included the other counts, and it granted the Defendants’ motion to dismiss

Count One, as Sanders had “again failed to describe the nature of the underlying claim

that was allegedly lost other than his right to appeal a private criminal complaint, which

is unfortunately an ‘incidental consequence of conviction and incarceration.’” Dkt. 90 at

8 (quoting Lewis v. Casey, 518 U.S. 343, 355 (1996)). Sanders filed a timely notice of
                                              3
appeal.1

                                               II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the

District Court’s order granting Defendants’ motion to dismiss. See McMullen v. Maple

Shade Twp., 643 F.3d 96, 98 (3d Cir. 2011). In order to survive a motion to dismiss

under Fed. R. Civ. P. 12(b)(6), “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). We may affirm a district court for any reason supported by the record. See

Brightwell v. Lehman, 637 F.3d 187, 191 (3d Cir. 2011).

       The District Court analyzed Sanders’ access to the courts claim under Casey, 518

U.S. 343, but that case concerns the rights of a convicted prisoner. In Casey, the Court

noted that a prison only needs to provide tools for inmates to “attack their sentences,

directly or collaterally, and in order to challenge the conditions of their confinement.” Id.

At 355. The Court held that “[i]mpairment of any other litigating capacity is simply one

of the incidental (and perfectly constitutional) consequences of conviction and


1
 Sanders also filed a motion for reconsideration in the District Court, pursuant to Fed. R.
Civ. P. Rule 59(e), arguing that Rule 21 prevented the Court from dismissing on the basis
of misjoinder, see analysis, infra, but he filed it more than 28 days after the District Court
entered its final order. See Fed. R. App. P. Rule 4(a)(4) (timely Rule 59(e) motion, or
Rule 60 motion filed within 28 days after judgment is entered tolls time to file appeal).
As the motion was not timely, the Defendants argued that Sanders’ notice of appeal
divested the District Court of jurisdiction to consider the motion. See Venen v. Sweet,
758 F.2d 117, 120 (3d Cir. 1985). The District Court has taken no action on Sanders’
                                               4
incarceration.” Id. The District Court noted that Sanders had “failed to describe the

nature of the underlying claim that was allegedly lost other than his right to appeal a

private criminal complaint,” and held that losing that appeal was a consequence of

“conviction and incarceration.” Dkt. # 90, at 8, quoting Casey, 518 U.S. at 355.

       Although Casey “limits the types of cases in which the prison must provide

affirmative assistance, it does not give free reign to prison authorities to interfere with

and impede a prisoner’s pursuit of other legal actions.” Cohen v. Longshore, 621 F.3d

1311, 1317 (10th Cir. 2010) (emphasis added). Further, because Sanders was a pretrial

detainee at the time in question, Casey’s limitations on the types of predicate cases that

can support an access-to-courts claim do not plainly apply. See Casey, 518 U.S. at 355

(impairment of litigation is consequence of conviction and incarceration). Nevertheless,

to sufficiently plead an access-to-courts claim, even a non-prisoner must plead that

“official acts . . . may allegedly have caused the loss . . . of a meritorious case.”

Christopher v. Harbury, 536 U.S. 403, 416 (2002).

       We agree that Sanders’ allegations failed to “contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at

678. Sanders’ second amended complaint only indicated that his lost appeal concerned a

private criminal complaint and stolen property. The Court was left to guess whether the

suit had any merit. See Harbury, 536 U.S. at 416 (access-to-courts claim filed by non-

prisoner failed because complaint did not describe predicate claim “well enough to apply


motion.
                                               5
the ‘nonfrivolous’ test and to show that the ‘arguable’ nature of the underlying claim is

more than hope”).

                                              III.

       We now turn to the District Court’s decision to strike and dismiss all counts of the

complaint other than Count One. Pursuant to Rule 8(a), a complaint must contain, among

other things, “a short and plain statement of the claim showing that the pleader is entitled

to relief.” We review a dismissal pursuant to Rule 8 for abuse of discretion. In re

Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996). Rule 20 allows a plaintiff to

join defendants in one action if he asserts a right to relief arising out of the same

transaction or occurrence and “any question of law or fact common to all defendants will

arise in the action.” Under Rule 21, a district court “may at any time, on just terms, add

or drop a party . . . [or] sever any claim against a party,” but “[m]isjoinder of parties is

not a ground for dismissing an action.” A district court’s decision to drop certain parties

under Rule 21 also is reviewed for abuse of discretion. Hagan v. Rogers, 570 F.3d 146,

152 (3d Cir. 2009).

       The District Court did not abuse its discretion when it asked Sanders to amend his

original complaint to comply with the Federal Rules; our review of that complaint

confirms that Sanders did not tie specific named defendants to most of the allegations.

We further agree with the District Court that “[a]llowing a prisoner to include a host of

separate, independent claims, would circumvent the filing fee requirements of the

PLRA.” Dkt. 11 at 4; see also George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)
                                               6
(prisoner’s complaint including 24 defendants and approximately 50 claims should have

been brought in separate complaints so as not to circumvent PRLA); cf. Hagan, 570 F.3d

at 154-55 (PLRA did not alter text of Rule 20 or make any reference to it, nor did it

repeal Rule 20 by implication). We cannot agree, however, that the claims here should

have been raised in separate complaints. All of the incidents occurred within the course

of a few months and all concerned Sanders’ treatment as a pretrial detainee in one prison.

A court might find those shared facts to be sufficient for Rule 20; but even if the Court

did not abuse its discretion by finding that Sanders’ first amended complaint violated

Rule 20, it did so by finding that his second amended complaint violated that rule.

       In his second amended complaint, Sanders clarified the connections between the

counts. Count I alleged that Sanders was denied access to the prison library and lost the

ability to appeal in one of his cases. Count II of the second amended complaint alleged

that after that happened, on October 26, 2009, one of the prison counselors, Jill Cuffaro,

brought Sanders a form to sign to acknowledge that he had been given orientation

instructions and access to prison services. He signed “Mickey Mouse” to show his

displeasure at having been denied library access. Later that day, Cuffaro returned to the

unit and expressed anger about someone “disrespecting her” by signing “Mickey Mouse.”

Sanders admitted that he had done so. On the same day, he alleged that he was brutally

beaten by Officer Emanuel Rose, other unknown prison guards, and a rookie officer in

training, Tanya Brant. Sanders alleged the treatment was in retaliation for his complaint

about library access. Indeed, he specifically alleged that officers sang the “Mickey
                                             7
Mouse” song as they dragged him to another cell. Count III alleged denial of due process

through a “fraudulent misconduct” issued for the October 26, 2009, incident. Count IV

alleged that unknown mailroom staff confiscated some of his mail in retaliation for

complaining about his treatment at the prison. Count V alleged that the grievance

procedures at the prison were inadequate. Second amended complaint, Dkt. 74.

Accepting these allegations as true, and drawing from them all reasonable inferences, we

find a sufficient connection among the counts. The District Court erred when it

concluded that the second amended complaint contained “claims that are completely

unrelated and do not arise out of the same transaction.” Dkt. #63 at 4. There was no Rule

20 violation.

       We recognize that the District Court ordered Sanders to file a second amended

complaint containing only Count One. Sanders disregarded that order. Sanders asked the

District Court to reconsider its earlier order, and the Court denied his motion. But given

Sanders’ pro se status, and given the fact that his second amended complaint cured the

Rule 20 violations, we hold that the District Court abused its discretion in dismissing the

remaining counts without considering them on the merits.2




2
 Because the District Court does not appear to have dismissed the remaining counts as a
sanction for disobeying the court order, we need not reach the issue of whether the Court
should have performed an analysis pursuant to Poulis v. State Farm Fire & Cas. Co., 747
F.2d 863, 868 (3d Cir. 1984); however, using that analysis, it does not appear that
dismissal would have been warranted.

                                             8
       For the foregoing reasons, we will vacate the District Court’s order and remand so

that the District Court can consider the merits of the second amended complaint (other

than Count One). We express no opinion on the merits of Sanders’ claims, and our

opinion does not preclude the Defendants from raising any affirmative defenses that may

be available.




                                            9